                                          Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 1 of 7




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         ELIAS NASIRI,                                       Case No. 18-cv-01170-NC
                                  11
                                                       Plaintiff,                            ORDER GRANTING
Northern District of California




                                  12                                                         DEFENDANT’S MOTION
 United States District Court




                                                v.                                           FOR SUMMARY
                                  13                                                         JUDGMENT
                                         T.A.G. SECURITY PROTECTIVE
                                  14     SERVICES, INC., et al.,                             Re: Dkt. No. 141
                                  15                   Defendants.
                                  16
                                  17          Before the Court is defendant Personnel Staffing Group, LLC’s (“PSG”) motion for
                                  18   summary judgment. See Dkt. No. 141. According to PSG, it only provided payroll and
                                  19   workers’ compensation services to co-defendant T.A.G. Security Protective Services, Inc.
                                  20   (“TAG”) and is therefore not liable for TAG’s alleged violations of California and federal
                                  21   labor laws. Nasiri disagrees and argues that there is a genuine dispute of material fact as to
                                  22   whether PSG was his employer. The Court concludes that PSG was not Nasiri’s employer
                                  23   for purposes of California and federal labor laws. Accordingly, the Court GRANTS PSG’s
                                  24   motion for summary judgment.
                                  25
                                  26
                                  27
                                  28
                                            Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 2 of 7




                                  1    I.    Background
                                  2         A.   Factual Background1
                                  3           TAG is a security guard and patrol services company. See Dkt. No. 142, Ex. 7. In
                                  4    June 2015, TAG hired Nasiri as a security guard. See Dkt. No. 155-3 (“Nasiri Decl.” ) ¶ 2.
                                  5    TAG provided Nasiri with training and work assignments during the term of his
                                  6    employment. See Dkt. No. 157-2 (“Murga Depo.”) at 103:13–16, 113:11 – 114:2.2 No
                                  7    other company, including PSG, had the right to control TAG’s activities. See id. at
                                  8    105:20–106:9.
                                  9           PSG is a back-office solutions company. See Dkt. No. 155-2, Ex. E (“Grottolo
                                  10   Depo.”) at 17:7–13, 18:16–19. It provides a range of services including payroll processing
                                  11   and financing. Id. at 18:20–19:17. PSG also contracts with staffing companies to issue
                                       workers’ compensation insurance on their behalf. Id. at 20:12–23.
Northern District of California




                                  12
 United States District Court




                                  13          On October 1, 2016, PSG began providing payroll processing for TAG and secured
                                  14   workers’ compensation insurance for TAG employees. See Dkt. No. 141-2 (“Grottolo
                                  15   Decl.”) ¶ 3.3 As part of that relationship, PSG became a named employer for Nasiri for
                                  16   payroll and workers’ compensation purposes. See id. ¶ 5. PSG did not control any day-to-
                                  17   day aspects of Nasiri’s employment, including wages, working conditions, termination,
                                  18   and supervision. Id. at 110:5–112:15. Nonetheless, Nasiri signed an employment
                                  19
                                  20   1
                                        The following facts are undisputed except where otherwise indicated. The Court will
                                  21   also address each parties’ objections to the evidence where necessary.
                                       2
                                  22    Nasiri objects to this exhibit, arguing that this deposition constitutes new evidence
                                       presented for the first time in a reply. See Dkt. No. 159. This deposition, however, is not
                                  23   evidence presented to Nasiri for the first time. Rather, the deposition was part of a Court-
                                       ordered compromise to allow Nasiri to obtain additional evidence in support of his
                                  24   opposition to PSG’s motion. See Dkt. Nos. 153, 154. Accordingly, the Court
                                       OVERRULES Nasiri’s objection.
                                  25   3
                                        Nasiri objects to this assertion, claiming lack of foundation and personal knowledge. See
                                  26   Dkt. No. 155-1 at 1. Grottolo is PSG’s Director of Managed Services and oversees PSG’s
                                       managed services business relationships. See Grottolo Decl. ¶ 1; see also Grottolo Depo.
                                  27   at 17:7–21. In that capacity, Grottolo would have personal knowledge of when PSG
                                       begins business relationships with its clients, such as TAG. Nasiri provides no evidence to
                                  28   contradict Grottolo’s assertion. Accordingly, the Court OVERRULES Nasiri’s objection.

                                                                                     2
                                             Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 3 of 7




                                  1    agreement with PSG on October 27, 2016. See id., Ex. 4. That agreement provided that
                                  2    Nasiri was an at-will employee for PSG. See id. PSG ended its relationship with TAG on
                                  3    October 29, 2016. See Grottolo Decl. ¶¶ 4, 5.4
                                  4           B.   Procedural History
                                  5            On May 22, 2019, Nasiri filed his second amended complaint alleging claims for
                                  6    (1) failure to pay overtime, Cal. Lab. Code § 510; (2) violation of the Fair Labor Standards
                                  7    Act (“FLSA”), 29 U.S.C. § 207; (3) failure to provide meal and rest breaks, Cal. Lab. Code
                                  8    §§ 226.7, 512; (4) failure to pay timely wages, Cal. Lab. Code § 204; (5) failure to furnish
                                  9    complete and accurate itemized wage statements, Cal. Lab. Code§§ 226(a), 226.3; (6)
                                  10   failure to pay all wages upon termination, Cal. Lab. Code §§ 201, 202; (7) failure to
                                  11   reimburse for business expenses, Cal. Lab. Code § 2802; (8) failure to pay wages for split
                                       shifts, Industrial Wage Commission (“IWC”) Order 4-2001(4)(C); and (9) violation of
Northern District of California




                                  12
 United States District Court




                                  13   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.
                                  14   See Dkt. No. 80 (“SAC”).
                                  15           On June 10, 2020, PSG moved for summary judgment. See Dkt. No. 141. The
                                  16   parties conducted further discovery before Nasiri filed his opposition. See Dkt. Nos. 149,
                                  17   153, 154, 155. All parties have consented to the jurisdiction of a magistrate judge. See
                                  18   Dkt. Nos. 8, 21, 28, 108, 109.
                                  19   II.    Legal Standard
                                  20           Under Federal Rules of Civil Procedure 56(a), a court “shall grant summary
                                  21   judgment if the movant shows that there is no genuine dispute as to any material fact and
                                  22   the movant is entitled to judgment as a matter of law.” Under Rule 56, the moving party
                                  23   bears the initial burden to demonstrate the absence of a genuine issue of material fact.
                                  24   Once the moving party meets its burden, then the non-moving party must cite “particular
                                  25   parts of materials in the record” showing that there is a genuine issue for trial. Fed. R. Civ.
                                  26
                                  27   4
                                        Nasiri objects to this assertion, again claiming lack of foundation and personal
                                  28   knowledge. See Dkt. No. 155-1 at 1. The Court OVERRULES Nasiri’s objection for the
                                       same reasons stated in footnote 1.
                                                                                      3
                                          Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 4 of 7




                                  1    P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A “genuine issue” exists if a
                                  2    reasonable jury could find for the non-moving party. E.g., Open Text v. Box, Inc., No. 13-
                                  3    cv-04910-JD, 2015 WL 428365, at *1 (N.D. Cal. Jan. 30, 2015). On summary judgment,
                                  4    the Court does not make credibility determinations or weigh conflicting evidence, as these
                                  5    determinations are left to the trier of fact at trial. Bator v. State of Hawaii, 39 F.3d 1021,
                                  6    1026 (9th Cir. 1994).
                                  7    III. Discussion
                                  8                The primary issue here is whether PSG was Nasiri’s employer for purposes of his
                                  9    claims under California’s labor laws and the FLSA. The Court concludes that PSG was
                                  10   not.
                                  11          A.      Employment under California Labor Laws
                                                   California law applies three alternative definitions of employment for purposes of
Northern District of California




                                  12
 United States District Court




                                  13   its labor laws. See Futrell v. Payday California, Inc., 190 Cal. App. 4th 1419, 1429 (2010)
                                  14   (citing Martinez v. Combs, 49 Cal. 4th 35, 64 (2010)). Employment means: “(a) to
                                  15   exercise control over the wages, hours or working conditions, or (b) to suffer or permit to
                                  16   work, or (c) to engage, thereby creating a common law employment relationship.” Id.
                                  17               First, there is no evidence suggesting that PSG exercised any control over Nasiri’s
                                  18   wages, hours, or working conditions. In his declaration, PSG’s Director of Managed
                                  19   Services Darron Grottolo stated that PSG had no authority to and did not set Nasiri’s
                                  20   wages, hours or working conditions. See Grottolo Decl. ¶ 9.
                                  21               Nasiri contends that Grottolo’s declaration should not be credited because he lacks
                                  22   personal knowledge of those assertions. Specifically, Nasiri points to deposition testimony
                                  23   where Grottolo stated that he had no personal knowledge of whether KBS Staffing
                                  24   provided staffing services or set Nasiri’s pay, work schedule, or working conditions. See
                                  25   Dkt. No. 155 at 10–11. Although PSG occasionally did business under the name KBS
                                  26   Staffing, Grottolo’s deposition makes clear that the line of questioning relied upon by
                                  27   Nasiri referenced a different business entity, not PSG:
                                  28               Q: Well, did KBS Staffing ever provide services to TAG Security Protective
                                                                                         4
                                          Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 5 of 7




                                  1               Services, Inc.?
                                  2           A: Okay. Yes.Yes.
                                  3           Q: And when did KBS Staffing begin providing services to TAG Security?
                                  4           A: I don’t know.
                                  5           Q: And what services did KBS Staffing provide to TAG Security?
                                  6           A: I believe they were the payroll provider for them. They provided payroll
                                  7               services.
                                  8           Q: And did they provide any other services other than payroll services?
                                  9           A: I don’t know.
                                  10          …
                                  11          Q: Did you have any responsibility over any functions at KBS Staffing in
                                                  October 2016?
Northern District of California




                                  12
 United States District Court




                                  13          A: No.
                                  14          Q: Who did?
                                  15          A: Nobody would. They were a customer.
                                  16   Grottolo Depo. at 28:12–21, 29:21–25. In that same deposition, Grottolo later made clear
                                  17   that PSG provided only payroll processing and worker’s compensation for TAG. Id. at
                                  18   62:7–13, 62:20–63:5.
                                  19          In the alternative, Nasiri argues that Anthony Murga, TAG’s CEO and sole
                                  20   proprietor, acted as PSG’s agent when he directed Nasiri’s employment. See Dkt. No. 155
                                  21   at 8–9. Nasiri points to a set of interrogatories propounded on Grottolo. See id. at 9 (citing
                                  22   Grottolo Depo., Ex. 4). But none of the interrogatory responses, however, suggest that
                                  23   Murga ever acted as PSG’s agent. Instead, both Murga and Grottolo emphasized in their
                                  24   respective depositions that PSG had no control over TAG’s operations. Therefore, PSG
                                  25   was not Nasiri’s employer under the control test.
                                  26          Second, under the second Martinez test for employment, Nasiri must show that PSG
                                  27   “had the power to either cause him to work or prevent him from working” to demonstrate
                                  28   that PSG could cause Nasiri “to suffer or permit to work.”    Futrell, 190 Cal. App. 4th at
                                                                                     5
                                          Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 6 of 7




                                  1    1434. There is no evidence suggesting that PSG had such power. Murga testified that
                                  2    PSG had no right to control TAG’s activities. See Murga Depo. at 105:20–106:9. And
                                  3    Grottolo testified that PSG played no role in Nasiri’s employment. See Grottolo Decl. ¶ 9.
                                  4           Finally, the common law test of employment looks to the “control of details.”
                                  5    Futrell, 190 Cal. App. 4th at 1434 (listing factors). This test does not help Nasiri either.
                                  6    PSG did not control any aspect of Nasiri’s employment and only handled payroll
                                  7    processing and workers’ compensation insurance. Futrell is directly on point. In Futrell,
                                  8    the California Court of Appeal held that a payroll processing company’s limited activity,
                                  9    i.e., handling payroll services, was insufficient to establish employment over security
                                  10   guards working for a television production company. See id. at 1432, 1434. So too here.
                                  11   The fact that Nasiri’s employment agreement with PSG specifies that he was an at-will
                                       employee of PSG does not change this conclusion. “The parties’ use of a label to describe
Northern District of California




                                  12
 United States District Court




                                  13   their relationship does not control and will be ignored where the evidence of their actual
                                  14   conduct establishes a different relationship exists.” Id. at 1435 (citing Estrada v. FedEx
                                  15   Ground Package Sys., Inc., 154 Cal. App. 4th 1, 11 (2007)). Here, there is simply no
                                  16   evidence that PSG controlled any aspect of Nasiri’s employment.
                                  17          Thus, PSG is not Nasiri’s employer for purposes of California’s labor laws and
                                  18   Nasiri’s claims fail. Accordingly, the Court GRANTS PSG’s motion for summary
                                  19   judgment on Nasiri’s first, third, fourth, fifth, sixth, seventh, and eighth claims.
                                  20       B.     Fair Labor Standards Act
                                  21          The FLSA defines an “employee” as “any individual employed by an employer,”
                                  22   and defines an “employer” as “any person [or entity] acting directly or indirectly in the
                                  23   interest of an employer in relation to an employee.” 29 U.S.C. § 203(d), (e)(1). In the
                                  24   Ninth Circuit, courts apply an “economic reality” test to determine whether an individual
                                  25   was an employee under the FLSA. That test looks to four factors: “whether the alleged
                                  26   employer (1) had the power to hire and fire the employees, (2) supervised and controlled
                                  27   employee work schedules or conditions of employment, (3) determined the rate and
                                  28   method of payment, and (4) maintained employment records.” Dawson v. Nat’l Collegiate
                                                                                      6
                                          Case 5:18-cv-01170-NC Document 164 Filed 09/03/20 Page 7 of 7




                                  1    Athletic Ass’n/Pac-12 Conference, 932 F.3d 905, 910–11 (9th Cir. 2019) (quoting
                                  2    Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1983)).
                                  3             None of those factors are satisfied in this case. TAG, not PSG, had the power to
                                  4    hire and fire Nasiri. See Murga Depo. at 103:2–25, 111:11–15. TAG, not PSG, had the
                                  5    power to supervise and control Nasiri’s work schedule and conditions of employment. See
                                  6    id. at 26:18–21, 111:1–5, 113:11–114:2. Nor did PSG set Nasiri’s pay and maintain his
                                  7    employment records. See Grottolo Decl. ¶ 9(b), (o). Thus, PSG was not Nasiri’s employer
                                  8    under the economic realities test.
                                  9             Accordingly, the Court GRANTS PSG’s motion for summary judgment on Nasiri’s
                                  10   second claim.
                                  11       C.      Unfair Competition Law
                                                The UCL prohibits any “unlawful, unfair, or fraudulent business act or practice.”
Northern District of California




                                  12
 United States District Court




                                  13   Cal. Bus. & Prof. Code § 17200; see also Cel-Tech Commc’ns, Inc. v. Los Angeles
                                  14   Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999). “Each prong of the UCL is a separate and
                                  15   distinct theory of liability.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir.
                                  16   2009).
                                  17            Nasiri’s UCL claim is predicated on his labor code claims. See SAC ¶ 74. Because
                                  18   Nasiri’s California and federal labor code claims fail, so does his UCL claim.
                                  19   Accordingly, the Court GRANTS PSG’s motion for summary judgment on Nasiri’s ninth
                                  20   claim.
                                  21   IV. Conclusion
                                  22            The Court GRANTS PSG’s motion for summary judgment. Because no claims
                                  23   remain against PSG, the Court directs the Clerk to terminate PSG as a party.
                                  24            IT IS SO ORDERED.
                                  25
                                  26   Dated: September 3, 2020                   _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  27                                                    United States Magistrate Judge
                                  28
                                                                                      7
